     Case 2:20-cv-00182-TOR             ECF No. 77-1    filed 02/18/21      PageID.1469 Page 1 of 1




 1
                                  IN THE UNITED STATES DISTRICT COURT
 2                                  EASTERN DISTRICT OF WASHINGTON
                                              AT SPOKANE
 3
       STATE OF WASHINGTON,                                 Case No. 2:20-cv-00182-TOR
 4
 5                      Plaintiff,                          ORDER APPROVING STIPULATION

 6             v.                                           [PROPOSED]
 7
       BETSY DEVOS, et al.,
 8
                        Defendants.
 9
10
11
             On February 18, 2021, the Parties filed a Stipulated Request to Hold Proceedings in
12
     Abeyance. Upon this submission and stipulation of the Parties, and good cause appearing, IT IS
13
     HEREBY ORDERED THAT proceedings in this action are held in abeyance and all pending
14
     deadlines are STAYED. The Parties shall file a Joint Status Report no later than sixty days from
15
     the date of this Order, apprising the Court of the current status of the Department’s
16
     consideration; whether the Parties wish to proceed with briefing cross-motions for summary
17
     judgment; and, if applicable, proposing a revised briefing schedule.
18
19
20   PURSUANT TO STIPULATION, IT IS SO ORDERED.

21
22
23   Dated: ____________, 2021                     __________________________
                                                   THE HONORABLE THOMAS O. RICE
24                                                 UNITED STATES DISTRICT JUDGE
25
26
27
28


     ORDER APPROVING STIPULATION [PROPOSED]

     Case No. 2:20-cv-00182-TOR
